
	
		III
		111th CONGRESS
		1st Session
		S. RES. 212
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2009
			Mr. Johanns submitted
			 the following resolution; which was referred to the
			 Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that any
		  savings under the Medicare Program should be invested back into the Medicare
		  Program, rather than creating new entitlement programs.
	
	
		Whereas the Federal Hospital Insurance Trust Fund
			 established under section 1817 of the Social Security Act (42 U.S.C. 1395i) is
			 projected to be insolvent by 2017; and
		Whereas the Medicaid Program under title XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is the largest source of general revenue
			 spending on health care for both the Federal Government and the States: Now,
			 therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)any savings under the Medicare Program
			 under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) should be
			 invested back into the Medicare Program, rather than creating new entitlement
			 programs; and
			(2)any savings under
			 the Medicaid Program under title XIX of the Social Security Act (42 U.S.C. 1396
			 et seq.) should be used to increase the Federal medical assistance percentage
			 (as defined in section 1905(b) of such Act (42 U.S.C. 1396d(b)).
			
